Exhibit 10.13

SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE

This Second Amendment to Industrial Building Lease (“Second Amendment”) is made
as of the 1st day of July, 2014, by and between Philip J. Latoria, Jr.
(“Lessor”) and Rubicon Technology, Inc., a Delaware corporation (“Lessee”).

RECITALS

A. Lessor and Lessee are parties to an Industrial Building Lease, dated July 18,
2007, as amended by a First Amendment to Building Lease, dated September 12,
2007 (collectively, the “Lease”), for the property located at 900 Green Street,
Bensenville, Illinois 60106, Illinois (the “Premises”).

B. Lessor and Lessee desire to amend the Lease as provided in this Second
Amendment to extend the Term and to modify the Base Rent payable by Lessee.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee agree as follows:

1. Definitions. Unless otherwise defined in this Second Amendment, all
capitalized terms used herein shall have the same meanings as are ascribed to
them in the Lease.

2. Term. The Term of the Lease shall extend through June 30, 2019. All terms and
conditions in the Lease relating to Lessee’s options to extend the Term are
superseded by this Second Amendment.

3. Base Rent. The table of Base Rent set forth in the Lease is hereby deleted in
its entirety. The Base Rent payable by Lessee to Lessor or Lessor’s agent from
the date of this Second Amendment for the balance of the Term shall be
$24,145.33 per month (being $9.50 per square foot or $289,750 for each twelve
month period).

4. No Defaults or Breaches. Lessor and Lessee each hereby acknowledges to the
other that, as of the date hereof, the Lease is in full force and effect and
that neither Lessor nor Lessee is in default or breach of any term or covenant
of the Lease.

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the day and year stated in the introduction hereto.

 

Lessee:

Lessor: Rubicon Technology, Inc. By:

/s/ Raja M. Parvez

/s/ Philip J. Latoria

Raja M. Parvez, President Philip J. Latoria